Title: To James Madison from Joseph Pulis, 5 July 1804 (Abstract)
From: Pulis, Joseph
To: Madison, James


5 July 1804, Malta. “I have the honour to transmit herewith to Your Excellency, the Returns of Arrivals at this Port, from the 1st. Janry. to the 30th. June 1804 [not found].
“I also avail myself of said Opportunity to acquaint Your Excellency of my Regret, caused by motives which I ignore and more so Mortified, because I observe that I have not fail’d or neglected the duty and obligations that I am entrusted with; Am therefore under the necessity to acknowledge to Your Excellency the reason why, as follows.
“Few days after Commodore Preble’s arrival at this place, I understood with great surprise that one Mr. Higgens an English Merchant here, was Appointed by said Comme. Navy Agent for the United States; Before he the said Comme. had yet received any kind of Service from my Ministry, and without any grounded reason it is very unfair to employ a Stranger in that Capacity; When he the said Comme. clearly knew that I, as well as my Agents would, and were able to have rendered him any service whatever, which he might have required as I, or we have already done with the greatest Activity and honour.
“Such an Action seems great a Sensation to the public, because they can’t conceive the reason why; and such an Action induced still the public to believe, that the Consul was not capable of rendering such Services as that office requires.
“During the time Commodore Morris was stationed here, the said Mr. Higgens induced several English Gentlemen, in order to obtain from the said Comme. the faculty of Arranging the National Affairs; but the said Comme. rendering justice to my Employ, Answ⟨ered⟩ he had not any reason to grant Mr. Higgen’s request, because I had always Acted with fidelity and honour to the Nation.
“I am likewise in the Case to make Your Excelly. observe that this new Appointment, has shewn or made the public Conceive that, I had defrauded the Interest of the Nation; this idea renders me a great deal of Injustice; and as I have not deserved it, I am obliged to recur to Your Excelly. in order that Justice may be rendered me, as due to my honour, Conduct reputation and Employ; for which purpose I request Your Excelly. will require informations from all the respective Captains of Ships, & Vessels that have been at this place; respecting my Conduct & proceedings that Your Excelly. may be fully satisfied of the truth of this my Exposure; more so fearing that if I kept it silent I might be more suspected of defect.
“Therefore I demand this Grace from Your Excelly. and if after sufficient inquiries, and examinations Your Excelly. observes the Contrary of what I am lawfully entitled, I will then be subject and liable to Your Excelly.’s Resentment, being not the object of Interest that induces me to demand justice, but merely for a Reparation of my honour & Fidelity.
“We have received Intelligence time past, that five thousand Russian Troops had arrived at the Island of Corfu, and are strongly fortifying it, as I have already had the honour to acquaint Your Excelly. in my former Letters; And that one of His British Majesty’s Sons is coming at this place for the better of his health.”
 